Name: Commission Regulation (EC) NoÃ 642/2006 of 27 April 2006 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/07 delivery period
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy;  economic geography;  trade policy;  Asia and Oceania
 Date Published: nan

 28.4.2006 EN Official Journal of the European Union L 115/4 COMMISSION REGULATION (EC) No 642/2006 of 27 April 2006 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/07 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (2), and in particular Article 9(1) thereof, Whereas: (1) Article 9 of Regulation (EC) No 1159/2003 sets out the detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) Application of Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India and Articles 11 and 12 of Regulation (EC) No 1159/2003 has resulted in the Commission setting delivery obligations for 2006/07 taking account, on the basis of the information currently available, of the difference between the amount of such delivery obligations and the quantities actually imported during past delivery periods. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the 2006/07 delivery period for each exporting country concerned, are hereby fixed as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Regulation (EC) No 568/2005 (OJ L 97, 15.4.2005, p. 9). ANNEX Delivery obligations for imports of preferential sugar, expressed in white-sugar equivalent, originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2006/07 delivery period: ACP Protocol/Agreement with India signatory country Delivery obligations 2006/07 Barbados 32 097,40 Belize 40 348,80 Congo 10 186,10 Fiji 165 348,30 Guyana 159 410,10 India 10 000,00 CÃ ´te dIvoire 10 186,10 Jamaica 118 696,00 Kenya 5 000,00 Madagascar 13 324,40 Malawi 20 824,40 Mauritius 491 030,50 Mozambique 6 000,00 St Kitts and Nevis 15 590,90 Suriname 0,00 Swaziland 117 844,50 Tanzania 10 186,10 Trinidad and Tobago 47 717,60 Uganda 0,00 Zambia 7 215,00 Zimbabwe 30 224,80 Total 1 311 231,00